 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDHawes Electric Co.andJimmy Lee Grubb. Case9-CA-4452November 4, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn June 24, 1968, Trial Examiner Laurence A.Knapp issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthat the Respondent had not engaged in certain otherunfair labor practices as alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the General Counsel filed "limited excep-tions" to the Trial Examiner's Decision and a brief insupport thereof. The Respondent also filed excep-tions to the Trial Examiner's Decision and, subse-quently, a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the additions and modificationsset forth below.1.We agree with the Trial Examiner's findings thatthe Respondent interfered with, restrained, and co-erced its employees in violation of Section 8(a)(1) ofthe Act by the conduct of its supervisors Thorne andFisher, as fully described in the Trial Examiner'sDecision.'2.We also agree with the Trial Examiner, for thereasons stated by him, that the Respondent did notviolate Section 8(a)(3) of the Act by eliminating itssecond shift operation on September 15, 1967. For,as found by the Trial Examiner, the decision toreduce the Respondent's work force to a single shift,resulting in the layoff of nine employees, was based'The General Counsel contends that the Trial Examiner erred inrecommending dismissal of other 8(a)(1) allegations involving statementsallegedlymade by C&O Inspector Duff, and Assistant C&O InspectorOppenheimer.In view of our 8(a)(1) findings,above, however,we find itunnecessary to determine the agency or supervisory status of Duff andsolely upon legitimate economic considerations, andwas made before the employees' union organizingcampaign began. We also agree with the Trial Exam-iner that, in selecting six of these employees forlayoff, the Respondent did not discriminate againstthem because of their union activities. Rather, therecord shows and the Trial Examiner found, that theemployees were selected for layoff on the basis oftheir seniority. Thus, except as noted in footnote 14of the Trial Examiner's Decision, all nine of theemployees who were laid off on September 15 were,in fact, junior in tenure to employees who were notlaid off.However, we are unable to agree with the TrialExaminer's further finding that employees Grubb andDillow were selected for layoff in order to rid theRespondent of two known union instigators. TheTrial Examiner reasoned that Thome was instructedto make the layoff in accord with seniority "as far aspractical" and hence was free to depart from senior-ity. In the context of our previous findings, and in theabsence of a showing that in the normal course thesetwo men would have been retained and other em-ployeeswould have been laid off instead, it isinsufficient basis to find a violation merely becausethe two men were active in the Union and theEmployer was opposed to the organization of itsemployees. For, nearly all employees favored theUnion and, as stated above, both Grubb and Dillowhad less seniority than employees who were not laidoffNor does the fact that the Plant Superintendenthad threatened to discharge the union instigators,thereby violating Section 8(a)(1) of the Act, require adifferent conclusion.' Accordingly, we conclude thattheRespondent did not unlawfully discriminateagainstGrubb and Dillow by laying them off onSeptember 15, 1967.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent, HawesElectric Co., Russell, Kentucky, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified1.Paragraph 1 is. hereby amended by deletingsubparagraph (a) and relettering the remainingsubparagraphs accordingly.Oppenheimer, with respect to the Respondent since their alleged unfairlabor practice conduct, even if found, would merely be cumulative and,therefore, could not affect our remedy herein2 Traveleze Trailer Company, Inc,163 NLRB No. 43 (layoff ofCuevas).173 NLRB No. 91 HAWES ELECTRIC CO.2.Paragraph 2 is hereby amended by deletingsubparagraphs (a) and (b) and relettering the remain-ing subparagraphs accordingly.3.The appendix, entitled "Notice To All Em-ployees" is hereby amended by deleting the first andlast indented paragraphs.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner. Following theusual pretrial procedures, I heard this case in Huntington, WestVirginia, on January 23-25, 1968.1 At the hearing, Local1633, International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIO (hereinusually called "the Union"), was granted leave to intervene inthe proceeding. I have considered briefs filed on behalf of theGeneral Counsel and Respondent.The issues presented in the case are whether, in response tounion organizational activity among Respondent's employeesoccurring in September 1967,2Respondent, through itsagents, engaged in various forms of coercive conduct and, onSeptember 15, discharged eight employees because of theirunion activities.1.THE BUSINESS OF RESPONDENT, THELABOR ORGANIZATION INVOLVEDUnder a lease from the Chesapeake & Ohio RailwayCompany or a subsidiary thereof (herein referred to as the "C& 0"), Respondent operates at Russell, Kentucky, some 25miles from Huntington, West Virginia, a plant at which it isengaged primarily in the welding of new and used railroad railinto single rail "strings" of upwards of 1440 feet in length. TheC & 0 is Respondent's sole customer.The complaint alleges and the answer admits that in the 12months preceding issuance of the complaint goods valued inexcess of $50,000 were shipped from Respondent's "Hunting-ton, West Virginia, place of business to points outside the Stateof West Virginia." This allegation is incorrect, since, as theuncontradicted evidence shows and I have noted above, thewelding plant Respondent operates is located, not at Hunting-ton, West Virginia, but at nearby Russell, Kentucky. However,at the hearing I granted the customary motion of the GeneralCounsel to conform the pleadings to the proof, and this actionis sufficient to treat the complaint as thereby amended so as tocorrect this formalistic error. Accordingly, I find that duringthe 12 months precedingissuanceof the complaint, there wasshipped from Respondent's plantin Russell,Kentucky, direct-ly to points outside the State of Kentucky goods valued inIRespondent was served with the charge and an amended charge onOctober 3 and 27, respectively,the complaintissues on November 30,1967,and Respondent answered on December13, 1967.2 Except as otherwise indicated,alldates used hereinafter refer tothe year 1967.3 The bulk ofthe rail Respondent processes is usedon the C & 0lines, on occasion,however, the C & 0 provides to Respondent railwhichthe C & 0has independently undertaken with others, such as itsaffiliatethe Baltimore& Ohio Railroadand third parties, to weld.4 The first shift worksfrom 7 a in.until 3:30 p.m., the second shifthours are from 3.30 p.m. until about 11 p.m.5Under its agreement with Respondent,the C & 0 hasthe power,on notice,to terminate welding operations In practice,itutilizes thispower to bring about a reduction to one-shiftoperations by oral545excess of $50,000; and conclude that Respondentis engaged incommerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.On the evidence, I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESRespondent's business is a relatively small operation. A shiftof employees consists of about 11 personnel, including,apparently, the shift foreman, when a full shift is at work(which, apparently, is not always the case), and Respondent asindicated- below, utilizes either one or two production shiftsvariouslyas businesswarrants, as more fully described below.As previously noted, the C & 0 is Respondent's sole sourceof business, the rail welded in the plant is either that neededby the C & 0 or is provided by the C & 0 under weldingagreements it makes with third parties. In consequence, theamount of the welding performed at the plant and the periodof its performance is largely determined by the C & 0. The C& 0 is likewise the owner of the plant and equipment, and assuch aims to keep it in operation for as much of a calendaryear as possible. It requires considerably less than a year's timeto satisfy the C & O's own welding needs, which, accounts atleast in part, for the C & 0's practice of soliciting weldingbusiness from other sources. In recent years these variablefactors have been chiefly responsible for the fact that the planthas operated for some considerable period in the fore part ofthe year on a two-shift basis, and then, at some point of timedetermined by the balance of welding scheduled for com-pletion that year, been reduced to operation on a one-shiftbasis (allowing for a period of shutdown at the end of the yearfor annual repair and renovation of plant and equipment). In1966, the reduction to one shift took place at the end ofSeptember. Apparently, although the record is not entirelyclear, during the first 6 months of 1967, the plant worked fora time on two shifts, but for the most part on a one-shift basis.Beginningabout June 1, two shift operations were resumed.'On September 15, operations were reduced to one shift and soconducted untilwelding operations were terminated onNovember 16, whereupon Respondent undertook the annualplant overhaul program. In late December 1967, Respondentresumed operations on a two-shift basis, recalling to work atthat time the employees laid off or released incident to theSeptember 15 reduction to one shift.Respondent reduced operations to one (the day or "first")shift on September 15 at the direction of the C & 0,5 and onthis record it is clear and I find that the C & 0 decision andRespondent's resulting action (i.e., the reduction to one shift),were based on legitimate business reasons exclusive of anyunion activity among Respondent's employees.6 At this time,notification to Respondent.6 About August15, Mr Szaks, assistant chief engineerof the C & 0and the official responsiblefor C & 0planning and decisions on railwelding matters and corresponding relations with Respondent, notifiedRespondent of the possibility,in the light of the further weldingprogram as it then appeared, that a reduction to one shift would need tobe made in the first or second week of September.However,thiswasnot a firm decision since some additional business remained inprospect.Thereaftertheseprospectsvanished and on or aboutSeptember1the C & 0, throughSzaks and/or a C & 0 representativeacting at his direction, notified Respondent to reduce operations to oneshift as soon as possible.In further discussions, the cut-off date wasfixed as September 15, so as to coincidewiththe end of Respondent'sbiweekly payperiod. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unfinished welding business scheduled for the year was lustsufficient tomaintain a one-shift operation until aboutmid-November; and that a reduction to one shift was a likelypossibilitywas widely known among the employees in theweeks preceding September 15.7A. The Alleged Violations of Section 8(a)(1)During the summer months of 1967 there were occasionaldiscussions among some of Respondent's employees relative tothe desirability of unionization to obtain improvements inworking conditions. However, the first concrete step towardactual unionization occurred on September 9 when Jimmy LeeGrubb, who filed the charges in this case, and three otheremployees sought out officials of the Union at a regularlyscheduled meeting which Grubb knew the Union was to holdon that date. In response to their inquiries these employeeswere informed that the Union was interested in representingRespondent's employees if that was the majority sentiment,and that a union official, Dunford, would meet with theemployees as soon as a date could be fixed. Early in themorning of September 14, Dunford and an assistant of hiscame to the plant and informed employee Dillow (one of thefour with whom he had met on September 9) that he wouldmeet with Respondent's employees during the afternoon ofSeptember 15 at a garage building about two blocks distantfrom Respondent's plant. Thereafter, employees Grubb andDillow spread among the employees notice of the meeting andof the corresponding arrangements for attendance by the firstand second shift employees, i.e., that the second shiftemployees were to arrive at about 3 p.m. on their way to workand the first shift employees were to attend following theapproximate 3:30 p.m. termination of their shift. Apparentlyall but one of the second shift employees attended, as did thebulk of the first shift employees. A principal feature of themeetingwas the signing of union membership cards by,employees on both shifts.8Respondent's plant supervisory staff at the time of theseevents consisted of Plant Superintendent Thome, AssistantSuperintendent and First Shift Foreman Fisher, and SecondShift Foreman Luther. None of these supervisors testified atthe hearing (Respondent states that Thome and Luther werenot then employed by Respondent).Uncontradicted evidence by employee witnesses of theGeneral Counsel establishes that Superintendent Thome knewin advance of the September 15 meeting that organizationalactivitywas going on among the employees and that heengaged in responsive coercive conduct as set forth below.Either on September 13 (or, as I prefer to believe on all theevidence)September 14, Thome told night maintenanceemployee Sidney Joe Stepp that he was going to lay off thesecond shift and see if "they" could form their union whilelaid off. After first shift employee Dillow had met with UnionRepresentative Dunford and his assistant in the plant early onthemorning of September 14, Thome asked Dillow who the7 As laterdescribed,in the early afternoon on September 15, therewas posted in the plant a notice stating that the nine employees whosenames appeared on the noticewould belaid off at the end of the secondshift on that day.8 By Monday,September 18, practically all employees on bothshifts had signed membership cards. But the record does not permit of afinding as to the identity of those employees who had signed just priorto or at the meeting on September 15, and the General Counsel doestwo men were. Dillow said he did not know-that they werelooking for employee Grubb. Later that day Thome againapproached Dillow and asked him if the two men were unionmen and Dillow admitted that they were. During Grubb'safternoon (second) shift, Thorne asked Grubb if the "next"meeting was going to be held the following day and Grubb saidhe thought so. Thome asked Grubb if he was going to attendand Grubb replied in the affirmative. Thome asked Grubb ifhe, Thome, could attend, Grubb responded by asking Thome ifhe wanted to join the Union, and Thome replied "Hell, no."Thome then told Grubb to attend and report to Thome whattook place. On about September 14, Thome asked employeeWillie Stepp if he had heard anything about the Union andwhen Stepp replied in the negative, Thome said he figured itwould blow over in a few days. At some point during thesecond shift on September 14, employee Baer overheardThome and Foreman Luther having a conversation in thelocker room, in which Thome told Luther that if he knew themen who had gone to the Union's September 9 meeting hewould fire them "both."9 About 7 a.m. on September 15,Thome asked employee Dillow what was the time of themeeting. Dillow told Thome that 3:30 p.m. was the time of"our" meeting (meaning the time set for arrival of the first shiftemployees). Thome then asked Dillow what was the meetingtime for the second shift and Dillow replied he did not know.Later that morning Thome asked Dillow what had happened onSeptember 9. Dillow told Thome this was just a regular meetingof the Union and that he and Grubb had "sat in on it." Thormeasked Dillow if he was one of the "instigators," Dillow replied inthe negative, and Thome said that if he could ascertain theemployees who were responsible he would fire them. Further onSeptember 15, Thome asked first shift employee Sam Stepp whowas instrumental in starting the union movement. Stepp repliedthat he did not know. Thome further asked Stepp if he was going"with the union or not" and Stepp replied that he would haveto go "with the majority of the men." At about 2 p.m. on the15th Thome asked Grubb (who was then reporting to Thomethat he would not be at work that afternoon) if he was goingto the meeting and Grubb replied that he was; and thatafternoon Thome told employee Chester Gilliam, a first shiftemployee, that a meeting was going on and asked Gilliam if hewas going to attend. (The record does not reveal what reply, ifany, Gilliam made to this inquiry.)Respondent engaged in coercive conduct violative of Sec-tion 8(a)(1) of the Act through the following items of Thome'sconduct as more fully depicted in the preceding paragraph histhreats (which he associated with the employees' unionactivities) to lay off the second shift and to discharge theinstigators of the organizational movement which he made toemployee Sidney Joe Stepp, Foreman Luther, and employeeDillow; his inquiries of employee Dillow as to the two unionofficials, concerning the time of the September 15 meeting,concerning what had happened on September 9, and whetherDillow was one of the "instigators"; his inquiries of Grubbconcerning the date of the next meeting and whether Grubbnot rely on their card-signingas proof ofthe alleged discriminatorydischarge of the eightemployeesnamed in the complaint.9 On September 14, AssistantSuperintendentand Day ShiftForeman Fishermade separatelyto two employeesstatements to theeffect that he hopedthemen were"satisfied,"now that C & 0InspectorDuffhad turneddown two orthree trams of rail (to bewelded) on accountof the unionactivityamongthe employees. HAWES ELECTRIC CO.was going to attend, and his statement or request to Grubbthat the latter attend and report what took place, his inquiryof Willie Stepp as to whether Stepp had heard anything aboutthe Union, his inquiries of Sam Stepp as to what employeeshad initiated the union movement and as to whether Stepp wasgoing "with the union"; and his inquiry of Chester Gilliamwhether Gilliam was going to attend the September 15meeting.Through Thome's surveillance of the September 15 meet-mg, Respondent engaged in a further violation of Section8(a)(1).The pertinent facts, established by uncontradictedtestimony, are that the meeting was held in a garage buddingsome two blocks from Respondent's plant. The doors of thisbuildingwere unusually wide and were open. At someuncertain point while the meeting was in progress, Thornedrove up in his car and stopped about 20 feet in front of thegarage entrance. Sitting in his car, he "hollered" to GrubbaskingGrubb if he could come in. Grubb walked up toThome's car and told Thorne the question was one for Thorneto decide, that he could not invite Thorne in. Thorne sat in hiscar for some brief additional period and then drove off.Subsequently, he drove by the meeting place several timeslooking toward the building. These circumstances warrant theinference I draw that by these actions Thorne was seeking toinform himself concerning those present at the meeting.B.The Alleged Discriminatory DischargesAt a point in time which I find was somewhere between 2and 2 30 p.m. on the afternoon of September 15, there wasposted on the bulletin board in the locker room a notice,signed by Thorne, which is not in evidence but which readgenerally to the effect that at the end of the second shift thatday the employees whose names were listed in the notice werelaid off. Those listed were the eight individuals named in thecomplaint herein, plus Superintendent Thome's son, for a totalof nine. Two of the nine (Dillow and Sam Stepp) were firstshift and the remaining seven were second shift employees.News of the notice was brought to the meeting about 3:30p.m. by some of the first shift employees who had proceededto the meeting place upon termination of their shift. Variousof the second shift employees then proceeded from themeeting to the plant, where they variously arrived over aperiod extending to about 4 p.m., that is, after the 3 30 p.m.normal starting time for the second shift. Some of these sawForeman Luther of the second shift "locking" up various itemsof equipment and were told by Luther that he had beeninstructed by Thorne that the second shift would not workthat day. One or another of these employees then returned tothe meeting to report this news, whereupon employees Grubband Wheeler went to the plant and talked to Thome. C-ubbasked Thorne what he was doing and Thorne said he wasshutting "the damn place down." Grubb asked if Thornewanted "us" back on Monday (the 15th w,.s a Friday) andThome replied "Hell, no," that every "goddamn man" thatattended the unionmeeting was"fired." Thorne madea similarstatement to Wheeler.10 Likewise on September 16, Assistant Superintendent and FirstShift Foreman Fisher told employee Grubb, when the latter came to theplant for his paycheck,that he would fire any first shift employee hecaught fooling around with the Union.547On occasions subsequent to September 15, Thorne madevarious statements pertinent to the layoff. On September 16,Thorne and Fisher called at the home of first shift employeeWillieStepp,who had not worked or attended the unionmeeting on September 15. Thorne, who appeared to Stepp tobe drunk, told Stepp that he would have fired him if his carhad been at the meeting place and that he was going to fire thefirstman on the first shift that he heard mention the Union.(On this occasion, Fisher told Stepp that he guessed the menhad their union but not their jobs.)1o In the first week ofOctober Thorne came to the home of Troy Gilliam ("half"drunk as Gilliam opined), where he told Gilliam not to foolwith the Union and he would have a job as long as Respondentoperated the plant. Thorne went on to say that the secondshift employees were the "head starters" of the Union and thatthe employees laid off on September 15 were "fired" and hewould never take them back. On the other hand, in hisconversation with Willie Stepp and in conversations with otheremployees during this general post-September 15 period,Thome made statements to the effect that the second shiftemployees laid off on September 15 had been "fired" becausethey had failed to report for work on time (i.e., by 3.30 p.m.)Further,Union Representative Dunford had a meeting onSeptember 20 with Respondent's president Hawes, in thecourse of which Dunford referred to Thome's statements onSeptember 15 that the men were fired, and asked Haweswhether they were discharged or merely laid off. Hawes repliedthat Thorne had not known what he was doing and that themen were not discharged but laid off, and in the circumstanceswere entitled so far as Respondent was concerned to receiveunemployment compensation.Thome's statements and conduct prior to, on, and subse-quent to September 15 display his virulent opposition tounionization of Respondent's employees and his correspondingretaliatory frame of mind. But in the light of other importantcircumstances of this case, Thome's declarations and conduct,damning as they appear on the surface, do not justify anautomatic leap to the conclusion that what occurred was amass elimination of prounion employees, as appears to be themain position of the General Counsel. For, as I have found, areduction to a one-shift force was scheduled to take place onSeptember 15, for economicreasons, inany event. Thus alayoff of employees equivalent in number to those actuallylaid off was preordained.' 1 Moreover, in fact practically all theemployees were favorable to theunion cause,of which I takenote below. And despite Thome's declarations to employees(to Grubb and Wheeler on September 15 and to Troy Gilliam2-3 weeks later), I am not persuaded that those included in thelayoff list were actually discharged. The notice itself referredinstead to a layoff, which the employees had understood allalongwas what was to take place, and on September 20President Hawes confirmed to Union Representative Dunford,who undoubtedly was speaking for all the men, that they werein layoff and not in dischargestatus regardlessof what Thornemay have said on the 15th. In short, the case cannot bedisposed of as one merely involving the mass elimination of thegroup of proumon employees.i i On September 15, Respondent employed a total of 20 nonsuper-visory production employees.The layoffof nine left Respondent with11, the number usually given in the record as the normal complement ofone shift. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut there remains the question whether the GeneralCounsel has established that Thome selected particular em-ployees named in the complaint for inclusion in the layoff listbecause of their respective union attachments. The evidencebefore me does not permit of such a finding in the cases of sixof the eight employees, namely, Baer, Wheeler, Middleton,Cox, Sam Stepp, and Stephens. WhileBaerand Stephens hadbeen at the union headquarters on September 9 (with Grubband Dillow), there is nothing to show Thome's knowledge ofthisfact.The other potential source, on this record, ofknowledge of prounion inclinations on the part of five of thesesixmen was their attendance at the September 15 meeting.(Sam Stepp did not attend the meeting.) But even if theremaining five of this group of six were at the meeting whenThorne observed it and were seen by him (the hazy evidencedoes not permit reliable inferences that these assumptions werefacts), I cannot find on this record that Thome posted thelayoff notice after his appearance in front of the meetingplace, so that he cannot be charged with knowledge of those inattendance at that meeting at the time he posted the layoffnotice.' 2On the record before me, therefore, I can see nobasis for finding that Thome had any more reason to know orbelieve that the six men under reference were union adherentsor distinguishable on this score from others not laid off 13Accordingly, as to these six employees I conclude that theGeneral Counsel has failed to prove that their inclusion in thelistflowed from a discriminatory purpose on Thome's part.' 4The record is different as to Grubb and Dillow since, as myearlier findings show, Thome had threatened to get rid of the"instigators" and was aware, prior to his preparation of thelayoff list, of the fact that these two employees had playedleading roles in initiating and forwarding the unionizationmovement. On all the evidence, I find that this fact constitutedat least one reason why Thome included them in the layofflist.Inmaking the foregoing findings I have considered Re-'spondent's contention that the men laid off were selected onthe basis of seniority (except for Cox, whose inclusion wasattributable to other nondiscriminatory reasons as foundabove,supra,fn. 14). While the record contains no evidence offormalized seniority rules governing layoffs, it does show thatthe entire group laid off (the eight named in the complaint andthe ninth, Thome's son) were those most recently hired, and,with the exception of Dillow and Sam Stepp, were on thesecond shift. The evidence further shows that in an abundanceof conversations various of the second shift employees hadwith Thome (or Fisher) after their employment they under-stood that elimination of the second shift at some point was to12 As found previously,Thome could have posted the layoff noticeas early as 2 p.m., whereas 3 p m. appears to have been the time set forarrival of the first group of employees-those on the second shift-at thegarage(atwhat times these employees actually arrived at the garage isnot clear).Counsel for the General Counsel cites no record evidence,and I can find none,for the statement in his brief (p. 10) that Thomeposted the layoff notice after his return to the plant from observing theSeptember 15 meeting.13 In his brief(p 7), counsel for the General Counsel treats theeightmen laid off as though they were the only union sympathizersamong Repondent's employees,and on this theory argues for a findingof discrimination.But the evidence affords no warrant for such adistinction as between the eight and others not laid off, since the greatmajority of all were union sympathizers.14 There are special circumstances in the case of Cox affirmativelyindicating that his inclusion by Thome in the layoff list was traceable tonondiscriminatory causes. Cox was employed for some period in 1966,be expected and that, as the employees of most recent hire,they would be laid off when reduction of work caused thetermination of their shift.' 5 For thisreason,and becauseThome (although free to disregard seniority under the in-structions he had from Hawes see below) had no reason toconsider Baer, Wheeler, Middleton, Sam Stepp, and Stephensas prounion, or any more so than others not laid off, I creditthis explanation as to these men. I do not, however, believethat seniority was Thome's exclusive reason for includingGrubb and Dillow in the layoff list, even though it appears(from Respondent's Exhibit 6 and their testimony) that theytoo were junior in tenure to those not laid off. PresidentHawes' testimony is merely that he instructed Thome to makethe layoff in accord with seniority "as far as practical." Thomethus was free to depart from seniority, and the evidencepreviously reviewed shows that he was disposed to get rid ofthe union leaders and knew that Grubb and Dillow were such.Evidence sufficient to create a conflict with the stronginference of discriminatory motivation arising from these factswould have existed if Thome had taken the stand and testifiedthat he relied exclusively on seniority in the cases of Grubband Dillow. But he did not testify. In the circumstances, Iadhere to my previous finding that Thome's antipathy to anyleading spirits of the union movement entered into his decisionto include them in the layoff list. Thus, their layoffs violatedSection 8(a)(3) of the Act even though they might have beenincluded in the layoff list on seniority grounds had there beenno union movement.' 6C Respondent's Responsibility for theAlleged Statements of Duff, the C & 0Representative at Respondent's plantIn support of a corresponding allegation in the complaint,Grubb testified that on September 21, after the layoff, Duff,the C & 0 inspector-representative at Respondent's plant,asked him how the Union was going and what the employeeswere trying to achieve through the Union, and then told Grubbthat the employees were just "knocking" themselves out ofwork in trying to get a union in the plant, i.e., that he, Duff,had canceled three trains of rails to be welded because of theemployees' union activities. The complaint further chargesRespondent with liability for these statements on the groundthatDuff was an agent or supervisor of Respondent. Butemployee testimony and other evidence persuades me that theemployees clearly understood that Duff was a representative ofthe C & 0 and not of Respondent, and that the employees alsofullyunderstood that Duff was actingin linewith hiswas included in thelayoff of oneshift in September of that year, andwas reemployedinMay 1967when Respondent was inaugurating asecond shiftCox' testimonyshows that following his reemployment in1967he had numerous conversations with Thomewhichreflect hisunderstanding and thatof Thome thathe would be laidoff whenRespondent next reduced theforceto one shift. The basis of thisunderstanding indicatedby Cox' testimonyis that Cox, who worked onsomething called the "point"outside the plant,preferred not to workinside the plant as he would have been required to do if retained on aone shiftoperation.15 See, for example, the testimony of Baer, Wheeler, Middleton, andStephens16 On the record before me I cannot determine whether, despite thefactor ofdiscriminatorymotivation,Grubb andDillow would never-theless have beenlaid off Thatmatter can, if necessary be pursued inthe usual postorder compliance proceedings for such bearing as it has onthe question of what amountof backpaythey may be entitled to. HAWES ELECTRIC COresponsibilities to the C & 0 in those occasional and fewinstances relied on by the General Counsel when Duff merelydirectedor advised employees relative to the unloading,placement, or other handling of rail.'These counts of the complaint should, accordingly, bedismissed along with similar counts charging Oppenheimer,Duff's assistant, with having said that Duff had turned downrail for welding on account of the employees' union activities.On the other hand, Respondent is liable for statementsmade to employees by Foreman Fisher on two occasions(September 14 and 15), to the effect that Duff had turneddown trains of rail for welding, on account of the employeesunion activities. These statements, not denied by Fisher whodid not testify, constituted further violations of Section8(a)(1) of the Act.CONCLUSIONS OF LAWIBy interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 oftheAct, in the respects hereinabove found, Respondent hasengaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.2.By laying off Jimmy Lee Grubb and Charles GordonDillow to discourage membership in the Union, as hereinabovefound, Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent has not engaged in the other unfair laborpractices charged in the complaint herein.THE REMEDYHaving found that Respondent engaged in certain unfairlaborpractices,Irecommend that the Board issue theproposed order set forth below. This order requires Re-spondent to cease and desist from engaging in furtherviolationsof the character found, and, in view of thediscriminatory layoffs and the multiplicity of other coercivestatements and conduct, contains a broad cease and desistorder coterminous with Section 8(a)(1) of the Act. The orderfurther requires Respondent to take certain affirmative actionwhich I find necessary to remedy and remove the effects of theunfair labor practices and otherwise to effectuate the policiesof the Act. Since they have heretofore been reemployed, myproposed order does not call for the reinstatement ofemployees Grubb and Dillow but does require Respondent tomake them whole for such earnings, if any, as they lost due totheirdiscriminatory inclusion in the layoff list. Since it ispossible that either or both of them might have been laid offeven if Respondent's selection had been on a nondis-criminatory basis (a question which cannot be determined onthis record), this possibility can be taken into consideration, indetermining the amounts of backpay due them, in thesubsequent compliance proceedings. SeeDeena Products Com-pany,93 NLRB 549, 554, 555.17 There is no suggestion that Duff ever exercised any of the usualsupervisory authorities,such as those with respect to hiring, firing,disciplinary action, etc.18 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for the549Upon the foregoing findings and conclusions, and upon theentire record, I recommend pursuant to Section 10(c) of theAct that the Board issue the following-ORDERRespondent, Hawes Electric Co., its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from:(a)Discouraging membership in Local 1633, InternationalBrotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths,Forgers and Helpers, AFL-CIO, or any other labor organiza-tion,by discrimination in regard to hire or tenure ofemployment or any term or condition of employment.(b) Coercively interrogating employees relative to theunion sympathies or activities of any of its employees.(c)Directing or requesting its employees to report toRespondent concerning the occurrences at union meetings ofits employees.(d) Threatening to discharge or stating that it has dis-charged employees because of their union sympathies oractivities.(e)Engaging in surveillance of union meetings of itsemployees.(f)Promising or assuring employees of regular or continuedemployment if they refrain from joining a union or engaging inunion activities(g)Telling employees that the amount of welding workavailable to Respondent has been reduced because of theirunion sympathies or activities.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right toself-organization, to form labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in any other concerted activity for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action:(a)Make Jimmy Lee Grubb and Charles Gordon Dillowwhole for any losses of earnings they may have suffered due totheir discriminatory inclusion in the layoff list by payment toeach of them of a sum of money equal to that which he wouldhave earned from the date of his layoff to the date of hisreemployment less his net earnings during said period, saidbackpay to be computed on a quarterly basis in the mannerprescribed in F.W.Woolworth Company,90 NLRB 289,together with interest thereon at the rate of 6 percent perannum as prescribed inIsis Plumbing & Heating Company,138NLRB 716.(b) Preserve and make available to the Board or its agents,upon request, for examination and copying all payroll records,socialsecurity records, timecards, personnel records andreports and all other records necessary to analyze the amountof backpay due hereunder.(c) Post at its plant at Russell, Kentucky, copies ofthe attached notice marked "Appendix .1118 Copies of saidwords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Courtof AppealsEnforcing an Order" shall be substituted for thewords"a Decision and Order." 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice on forms provided by the Regional Director for Region9, shall, after being duly signed by Respondent's repre-sentative, be posted by Respondent immediately upon receiptthereof and maintained by it for 60 consecutive days there-after in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.i 9IT IS FURTHER ORDERED that the complaint be, and ithereby is dismissed insofar as it alleges unfair labor practicesnot specifically found in the Trial Examiner's Decision.19 In the event that this Recommended Order is adopted in wholeor in part by the Board,this provision shall be modified to read"Notify the Regional Director for Region 9, in writing,within 10 daysfrom the date of this Order,what steps Respondent has taken tocomply herewith."APPENDIXWE WILL NOT threaten to discharge or state that wehave discharged employees because of their union sym-pathies or activities.WE WILL NOT engage in surveillance of union meetingsattended by our employees.WE WILL NOT promise or assure employees of regularor continued employment if they refrain from joining aunion or engaging in union activities.WE WILL NOT tell employees that the amount of weld-ing work available to us has been reduced because of theirunion sympathies or activities.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of the rightto self-organization, to form labor organizations, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,except as authorized in Section 8(a)(3) of the NationalLabor Relations Act, as amended.WE WILL make Jimmy Lee Grubb and Charles GordonDillowwhole for any loss of earnings they may havesuffered by reason of our discrimination against them inlaying them off on September 15, 1967.NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discourage membership in Local 1633,InternationalBrotherhood of Boilermakers,Iron Ship-builders, Blacksmiths,Forgers and Helpers,AFL-CIO, orany other labor organization,by discrimination in regard tohire or tenure of employment or any term or condition ofemployment.WE WILL NOT coercively interrogate employees relativeto the union sympathies or activities of any of ouremployees.WE WILL NOT direct or request employees to report tous concerning the occurrences at union meetings attendedby our employees.HAWES ELECTRIC CO.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this notice orcompliance with its provisions, they may communicate directlywith the Board's Regional Office, Room 2407, Federal OfficeBuilding, 550 Main St., Cincinnati, Ohio 45202, Telephone684-3663.